Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 05/20/2021 is acknowledged and has been entered.
	Claims 21-22 and 24 have been amended.

3.	Claims 15-29 are pending in the application. Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.

4.	Claims 15-19 and 21-29 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 12/30/2020.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 15-19 and 21-29 remain rejected under 35 U.S.C. 103 as being unpatentable over Chacon et al. (PLoS One, April 1, 2013, 8(4): e60031, pages 1-14, IDS) in view of Wu et al. (Cancer J. 2012, Vol. 18(2): 160-175, IDS) and evidenced by Menzies et al. (European Journal of Cancer, 2013, 49: 3229–3241).
Claims 15-19 and 21-29 are herein drawn to a method for ex vivo expansion of tumor-infiltrating lymphocytes (TILs), the method comprising: (a) culturing tumor fragments from a human subject in a first cell culture medium comprising IL-2 and a 4-1BB agonist antibody; (b) removing at least a plurality of the TILs; and (c) expanding the TILs in a second cell culture medium comprising IL-2, CD3 antibody, irradiated peripheral blood mononuclear feeder cells, and a 4-1BB agonist antibody.
Chacon et al. teach adding an anti-4-1BB antibody to the ‘‘rapid expansion protocol’’ (REP) significantly enhanced the frequency and total yield of CD8+ T cells as well as their maintenance of CD28 and increased their anti-tumor CTL activity, this may greatly improve tumor-infiltrating lymphocytes (TIL) persistence and anti-tumor activity in vivo after adoptive transfer into patients, wherein the ‘‘rapid expansion protocol’’ (REP) consisting of taking TIL initially expanded from tumor fragments with IL-2 alone for 3–4 weeks and activating them with anti-CD3 (also known as OKT3 antibody) in the presence of a large excess (200:1 ratio) of irradiated PBMC feeder cells; see entire document, e.g. abstract, second paragraph of left col. on page 2, right col. of page 2.
Chacon et al. teach tumor is human melanoma; see first paragraph of right col. on page 2.

	For claim 17, Chacon et al. teach the anti-4-1BB antibody added on different days of the REP (Day 0, 1, 2, 3, or 5); see second paragraph of left col. on page 13.
	For claims 21-22, Chacon et al. teach the concentration of 6,000 IU/ml IL-2; see first and second paragraphs of right col. on page 2.
	For claim 25, Chacon et al. teach 30 ng/ml anti-CD3 antibody; see second paragraph of right col. on page 2.
For claims 27-29, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.  
Although the TILs of Chacon et al. were initially expanded from tumor fragments with IL-2 alone; however, Chacon et al. also teach that anti-4-1BB antibody was added early in the REP process is a critical issue for improved expansion of CD8+ T cells (see abstract, right col. of page 9). Thus, it would be obvious to the one skill in the art to add anti-4-1BB antibody in the pre-REP TIL of Chacon et al., because adding anti-4-1BB antibody early in the REP process is a critical issue for improved expansion of CD8+ T cells as taught by Chacon et al.	
	Chacon et al. do not teach checkpoint inhibitor anti-PD-1 antibody and enzymatically digesting.
	However, these deficiencies are remedied by Wu et al. 
	Wu et al. teach that anti-PD-1 antibody significantly enhanced the proliferation of melanoma tumor antigen-specific CD8+ TIL; see entire document, e.g. page 169, col 1, middle paragraph. Wu et al. teach enzymatic digestion of tumors; see third paragraph of col. 1 on page 167.
	Anti-PD-1 antibody is a checkpoint inhibitor, which is evidenced by Menzies et al. who teach that checkpoint inhibitor includes anti-PD-1 antibody; see entire document, e.g. abstract.
	
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to expand tumor-infiltrating lymphocytes (TIL) comprises IL-2 and anti-4-1BB antibody, and further comprises checkpoint inhibitor anti-PD-1 antibody. One would have been motivated to do so because Chacon et al. teach a method of expanding tumor-infiltrating lymphocytes (TIL) comprises IL-2 and anti-4-1BB antibody; Wu et al. teach that anti-PD-1 antibody significantly enhanced the proliferation of melanoma tumor antigen-specific CD8+ TIL. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to expand tumor-infiltrating lymphocytes (TIL) comprises IL-2 and anti-4-1BB antibody, and further comprises checkpoint inhibitor anti-PD-1 antibody, because anti-PD-1 antibody significantly enhanced the proliferation of melanoma tumor antigen-specific CD8+ TIL as taught by Wu et al.

The Applicant’s arguments:
As described in the Materials and Methods section of Chacon, the TIL were cultured with IL-2 for 4-5 weeks, and the resulting "cells were harvested and designated as "pre-rapid expansion protocol TIL" (pre-REP TIL), the TILs of Chacon were initially expanded from tumor fragments with IL-2 alone. 
Chacon fails to teach the presently claimed method for ex vivo expansion of TILs. The field of the relevant art is highly unpredictable. Thus, absent specific guidance from Chacon, one of ordinary skill in the art would not have been motivated to culture the tumor fragments from a human subject in a first cell culture medium comprising IL-2 and a 4-IBB agonist antibody, as recited by claim 1, with a reasonable expectation of successfully expanding TILs ex vivo. 
Wu fails to cure the deficiencies of Chacon with respect to the presently claimed method. Like Chacon, Wu does not teach or suggest the claimed method for ex vivo expansion of TILs comprising claimed steps (a)-(c).

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Although the TILs of Chacon et al. were initially expanded from tumor fragments with IL-2 alone; however, Chacon et al. also teach that anti-4-1BB antibody was added early in the REP process is a critical issue for improved expansion of CD8+ T cells (see abstract, right col. of page 9).
+ T cells as taught by Chacon et al.
It should be noted that according to KSR Int 'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007), in an obvious analysis, “[t]he question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art." In this regard, it is noted that "A person of ordinary skill is also a person of ordinary creativity, not an automaton," and Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. See MPEP 2141.03 I.

Conclusion
9.	No claim is allowed.

10.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642